UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5106



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANTZ MICHEL, a/k/a John Doe, a/k/a Freon,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:00-cr-00141-HEH)


Submitted:   July 25, 2007                 Decided:   August 16, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher C. Booberg, THE JOEL BIEBER LAW FIRM, Richmond,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
John S. Davis, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frantz Michel was convicted of conspiracy to possess with

intent to distribute a quantity of heroin, a quantity of cocaine,

and more than fifty grams of cocaine base “crack” in violation of

21 U.S.C. § 846 (2000), and was sentenced to life imprisonment.

This court affirmed Michel’s conviction and sentence.                    After the

Supreme Court vacated and remanded on United States v. Booker, 543

U.S. 220 (2005), grounds, this court vacated and remanded for the

district court to resentence Michel in light of the fact that the

Federal Sentencing Guidelines were no longer mandatory.

           On remand, the district court held another sentencing

hearing.   The parties did not dispute the factual findings in the

original presentence report.         Further, the court understood that

the   Sentencing    Guidelines      were   advisory      and    considered     the

sentencing factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007).     The     court   denied    Michel’s     motion       for   a    downward

departure/variance,        and   again       sentenced     Michel        to   life

imprisonment.      The life sentence was within Michel’s advisory

sentencing range based on his total offense level of 44 and his

criminal history category of I.

           Michel raises numerous issues on appeal but primarily

attacks the reasonableness of his resentencing.                Many of Michel’s

claims are barred as being beyond the scope of this court’s remand.

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                We review a


                                     - 2 -
post-Booker sentence to determine whether the sentence is within

the   statutorily    prescribed    range      and   is   reasonable.         United

States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).       In a post-Booker sentencing, a court must

calculate    the    advisory    Sentencing      Guidelines    range,       consider

whether that range serves the factors set forth in § 3553(a) and,

if not, select a sentence that does serve those factors.                     United

States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006).     A sentence within a properly-calculated advisory

Guidelines range is presumptively reasonable.                     Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007).                 A defendant can only

rebut the presumption of reasonableness by demonstrating that the

sentence is unreasonable when measured against the § 3553(a)

factors.    United States v. Montes-Pineda, 445 F.3d 375, 379 (4th

Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).                       We find the

sentence    was    reasonable   and    Michel    has     failed    to    rebut   the

presumption of reasonableness.

            Accordingly, we affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                      - 3 -